Name: Council Regulation (EC) No 1989/94 of 27 July 1994 opening and providing for the administration of a Community tariff quota for rum, tafia and arrack originating in the African, Caribbean and Pacific (ACP) States (1994 to 1995)
 Type: Regulation
 Subject Matter: beverages and sugar;  economic geography;  tariff policy
 Date Published: nan

 No L 200/2 Official Journal of the European Communities 3. 8 . 94 COUNCIL REGULATION (EC) No 1989/94 of 27 July 1994 opening and providing for the administration of a Community tariff quota for rum, tafia and arrack originating in the African, Caribbean and Pacific (ACP) States (1994 to 1995) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Fourth ACP-EEC Convention (') entered into force on 1 September 1991 ; Whereas Protocol 6 thereof stipulates that products origi ­ nating in the African, Caribbean and Pacific (ACP) States which fall within CN codes 2208 40 10, 2208 40 90, 2208 90 11 and 2208 90 19 shall, until the entry into force of a common organization of the market in spirits, be allowed into the Community free of customs duties under conditions such as to permit the development of tradi ­ tional traffic flows between the ACP States and the Community and between the Member States ; whereas the Community shall until 31 December 1995 fix each year the quantities which may be imported free of customs duties ; whereas according to that protocol moreover, the quota for 1994 and 1995 will be the same as that for the previous year increased by 20 000 hectolitres of pure alcohol : rates laid down for the quotas should be applied consis ­ tently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas the decision for the opening of triff quotas in fulfilment of its international obligations should be taken by the Community ; whereas, to ensure the efficient common administration of these quotas, however, there is no obstacle to authorizing the Member States to draw from the quota volumes the necessary quantities corres ­ pondingh to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas measures should be laid down to ensure that Protocol 6 is implemented under conditions such as to permit the development of traditional trade flows between the ACP States and the Community, and between the Member States ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quotas may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Whereas the annual quota volume for the period from 1 July 1993 to 30 June 1994 has been fixed at 224 827 hectolitres of pure alcohol ; whereas this volume is to be increased by 10 000 hectolitres of pure alcohol for the second six months of 1 994 and of 1 0 000 hectolitres or pure alcohol for the first six months of 1995 ; whereas the annual quota volume for the period 1 July 1994 to 30 June 1995 has been fixed at 224 827 hectolitres of pure alcohol ; Whereas equal and continuous access to the said quota should be ensured for all Community importers and the Article 1 From 1 July 1994 to 30 June 1995 the following products originating in the ACP States shall be imported into the Community free of customs duty within the limits of the relevant Community tariff quota shown below : Order No CN code Description Quota volume (in hi of pure alcohol) Quota duty 09.1605 2208 40 10 Rum, tafia and arrack 244 827 Free 2208 40 90 2208 90 11 2208 90 19 (') OJ No L 229, 17. 8 . 1991 , p. 3 . 3 . 8 . 94 Official Journal of the European Communities No L 200/3 Article 2 The tariff quota referred to in Article 1 shall be adminis ­ tered by the Commission, which may take all administra ­ tive measures to ensure the effective administration thereof. Article 3 If an importer presents in a Member State a declaration of entry for free circulation together with a request for prefe ­ rential treatment for a product covered by this Regulation, and the declaration is accepted by the customs authorities, the Member State concerned shall inform the Commis ­ sion and draw an amount corresponding to these require ­ ments from the quota volume. Requests to draw from the quota, indicating the date of acceptance of the said declarations, must be transmitted to the Commission without delay. Drawings shall be granted by the Commission by reference to the date of acceptance by the customs autho ­ rities of the Member State concerned, of the declarations of entry for free circulation, provided the residual balance so permits. If a Member State does not use the quantities drawn, it shall return them to the quota as soon as possible. If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis. The Member States shall be informed by the Commission of the drawings granted. Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quota as long as the residual balance so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 Council Regulation (EEC) No 3705/90 of 18 December 1990 on the safeguard measures provided for in the Fourth ACP-EEC Convention (') shall apply to the products covered by this Regulation. Article 7 This Regulation shall enter into force on the day that of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (') OJ No L 358 , 21 . 12. 1990, p. 4.